DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, submitted on 12/16/2021, has been received, entered and made of record.
Response to Arguments
Applicant’s arguments, filed on 12/16/2021, with respect to claim rejections under double patenting have been fully considered and are persuasive because claims have been amended to overcome the rejections. Therefore, the rejection of claims 1-9 and 11-13 has been withdrawn. 
Applicant’s arguments, with respect to claim rejections under 35 USC 103 have been fully considered and are persuasive because claims have been amended to overcome the rejections. Therefore, the rejection of claims 1, 5, 9 and 11-13 has been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a control unit configured to perform a separation process of lifting the first stacking unit so as to increase a distance between the first and second stacking units in a vertical direction in a case where the output value of the detection unit has changed based on contact of the matter with the lower surface of the first stacking unit and the distance estimated by the distance estimation unit being smaller than a threshold value.”
It follows that claims 2-16 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675